In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00077-CV




                 IN RE O.W. LOYD, II




        On Appeal from the 402nd District Court
                Wood County, Texas
              Trial Court No. 2019-307




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                   MEMORANDUM OPINION
       O.W. Loyd, II, has attempted to appeal from a May 30, 2019, order holding him in civil

contempt of the 402nd Judicial District Court of Wood County. The issue before this Court is

whether we have jurisdiction to hear the appeal. We conclude that we do not and dismiss the

appeal for want of jurisdiction.

       “An order holding a person in contempt is not one from which [a direct] appeal may be

brought.” Monasco v. Gilmer Boating & Fishing Club, No. 06-11-00132-CV, 2012 WL 524472,

at *1 (Tex. App.—Texarkana Feb. 1, 2012, no pet.) (mem. op.) (citing Ex parte Cardwell, 416
S.W.2d 382, 384 (Tex. 1967); Pandozy v. Beaty, 254 S.W.3d 613, 616 (Tex. App.—Texarkana

2008, no pet.) (citing Ex parte Williams, 690 S.W.2d 243 (Tex. 1985))). Consequently, it appears

that we are without jurisdiction over this appeal.

       By letter dated August 22, 2019, we informed Loyd of this potential defect in our

jurisdiction and afforded him the opportunity to demonstrate proper grounds for our retention of

the appeal. Loyd did not file a response to our letter.

       In light of the foregoing, we dismiss the appeal for want of jurisdiction.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        September 11, 2019
Date Decided:          September 12, 2019




                                                 2